IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-2837

J.V., a minor,

      Appellee.

_____________________________/

Opinion filed February 16, 2016.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, and Trisha Meggs Pate, Bureau Chief, Criminal Appeals, Tallahassee, for
Appellant.

Nancy A. Daniels, Public Defender, and Laurel Cornell Niles, Assistant Public
Defender, Tallahassee, for Appellee.




PER CURIAM.

      As the order on appeal had two grounds for releasing J.V. from his

commitment prior to the Department of Juvenile Justice discharging him, and as

the State’s initial brief only challenges the first ground — the trial court’s statutory
interpretation, we are compelled to affirm since reversal can only be premised on

arguments made in the initial brief. St. Regis Paper Co. v. R.D. Hill, 198 So. 2d
365 (Fla. 1st DCA 1967); Page v. City of Fernandina Beach, 714 So. 2d 1070 (Fla.

1st DCA 1998)

      AFFIRMED.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.




                                       2